927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.JB PICTURES, INC., et al., Appellants,v.DEPARTMENT OF DEFENSE, et al.
No. 91-5038.
United States Court of Appeals, District of Columbia Circuit.
Feb. 26, 1991.

APPEAL DISMISSED.
Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the emergency motion for injunction pending appeal and the motion to exceed page limits, it is


2
ORDERED, on the court's own motion, that the appeal be dismissed.  The district court's order filed February 25, 1991, denying appellants' motion for a temporary restraining order, is not appealable.    See Office of Personnel Management v. American Federation of Governmental Employees, 473 U.S. 1301 (Burger, C.J., in chambers, 1985).  It is


3
FURTHER ORDERED that the emergency motion for injunction pending appeal and motion to exceed page limits be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.